Citation Nr: 0903244	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-40 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active military service from November 
1969 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in January 2005 by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for prostate cancer and diabetes mellitus, to 
include as secondary to herbicide exposure.

In March 2006, the veteran testified at a hearing before RO 
personnel; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran did not serve in the Republic of Vietnam 
while on active duty; therefore, exposure to an herbicide 
agent is not presumed.

3.  Competent evidence of record does not reflect that the 
veteran's prostate cancer is the result of an injury or 
disease incurred in service.

4.  Competent evidence of record does not reflect that the 
veteran's diabetes mellitus is the result of an injury or 
disease incurred in service.




CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service to include as due to herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service, to include as due to herbicide exposure 
or other causes.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for service connection for 
prostate cancer and diabetes mellitus, to include as 
secondary to herbicide exposure, were received in August 
2004.  Thereafter, he was notified of the provisions of the 
VCAA by the RO in correspondence dated in September 2004.  
This letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding the VCAA.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in April 2006.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).
During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
VA treatment records pertaining to his claimed disabilities 
have been obtained and associated with his claims file.  In 
addition, he was provided with a VA examination to evaluate 
his claimed disabilities.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a) (2008).  

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2008); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that he was exposed to Agent Orange 
(herbicides) while working in Ubon, Thailand on aircraft that 
had flown from the Delta to the DMZ (demilitarized zone) 
during active service from November 1971 to November 1972 and 
that he developed prostate cancer and Type II diabetes 
mellitus as a result.

The veteran's DD Form 214 (separation from service), 
reflected that his military service included one year of 
foreign and/or sea service.  Awarded medals included the VSM 
(Vietnam Service Medal) and VCM (Vietnam Campaign Medal).  An 
additional service personnel record confirmed that the 
veteran was stationed in Thailand from November 1971 to 
November 1972.

Pre-induction and separation examination reports dated in 
September 1969 and July 1973, respectively, list normal 
findings of the endocrine and genitourinary systems.  A 
urinalysis obtained at the time of the separation physical 
examination was negative for the presence of sugar.

A post-service VA treatment note dated in October 2003 
indicated that the veteran had been found to be diabetic.  In 
a VA treatment note dated in February 2004, the veteran was 
being treated for a prostate nodule.  A VA treatment note 
dated in May 2004 revealed that the veteran underwent a 
radical retropubic prostatectomy in April 2004 for prostate 
cancer.  This treatment note also reflected that the veteran 
continued to be treated for noninsulin-dependent diabetes 
mellitus.  Additional VA treatment notes dated from June 2004 
to November 2005 showed follow-up treatment for these 
disabilities.

Following a December 2004 VA diabetes mellitus and 
genitourinary examination, no opinion as to the etiology of 
the diabetes mellitus or the prostate cancer was provided by 
the examiner.

In a VA "Agent Orange" examination note dated in November 
2005, the impression included Type II diabetes mellitus and 
prostate cancer, and the physician noted in an addendum that 
the veteran was in Thailand in 1971 to 1972.

The veteran testified during a March 2006 hearing before RO 
personnel that he had never served in Vietnam, but believed 
that he was exposed to herbicides when he worked on aircraft 
in Ubon, Thailand that had flown through chemicals from the 
Delta past the DMZ.  He testified that he had to pull 
exterior panels from the aircraft, which had not been washed.

The Board has considered the veteran's claims for service 
connection for prostate cancer and diabetes mellitus, to 
include as secondary to herbicide exposure, but finds that 
service connection for these disabilities is not warranted.

The veteran's service records do not reflect any service in 
the Republic of Vietnam, and he has denied ever serving 
there.  As federal law presumes that only veterans who served 
in the Republic of Vietnam during a specific time period were 
exposed to herbicide agents, and the veteran never served in 
Vietnam, service connection for the veteran's prostate cancer 
and diabetes mellitus must be denied on that basis.  See 38 
C.F.R. § 3.307 (2008).  

However, the regulations governing presumptive service 
connection for herbicide exposure do not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the veteran's 
claims under the provisions governing direct service 
connection.  See 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

As noted above, the medical evidence of record contains no 
complaints of prostate problems or diabetes mellitus until 
October 2003 - more than 29 years after separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between service discharge 
and medical documentation of a claimed disability is evidence 
against a claim of service connection).  The record also does 
not include any medical opinion establishing a nexus or 
medical relationship between any current residuals of 
prostate cancer or diabetes mellitus diagnosed post-service 
and herbicide exposure or any other event, injury, or disease 
during active service, and neither the veteran nor his 
representative has presented, identified, or alluded to the 
existence of, any such opinion.  Therefore, the veteran's 
claims for service connection for prostate cancer and 
diabetes mellitus must be denied on a direct basis, in 
addition to on a presumptive basis.

In addition to the medical evidence, the Board has considered 
the assertions that the veteran and his representative have 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the veteran's belief that he has 
current prostate cancer and diabetes mellitus disabilities as 
a result of events during military service, to include 
herbicide exposure.  However, questions of medical diagnosis 
and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his prostate 
cancer and diabetes mellitus disabilities have no probative 
value.

For all the foregoing reasons, the claims for service 
connection for prostate cancer and diabetes mellitus must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


